Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/999,433, filed on 21 August 2020.
Information Disclosure Statement
The information disclosure statement filed 14 March 2022 complies with 37 CFR 1.98 because a copy of each cited foreign patent document is provided in parent application 15/301,428.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. To the extent that the recitation “the second wall portion being connected to the moveable cutter blade by the at least one mounting element” as required by claims 8, 12, and 18 requires some direct contact between the second wall portion and the at least one mounting element, this feature is not shown in the drawings (as noted in the Claim Rejections – 35 USC 112 section below, it is unclear what is required by this limitation). Even in Fig. 14, for example, there is no illustrated connection between the at least one mounting element “76” and the second wall portion. Therefore, the feature of “the second wall portion being connected to the moveable cutter blade by the at least one mounting element” as recited in claims 8, 12, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes phrases which can be implied, in particular “is described” at line 3, “are also described” at lines 10-11, and “is also described” at line 11 (using the Applicant’s numbering). The examiner suggests beginning the abstract with a phrase such as “A stationary blade for a blade set of a hair cutting appliance is arranged to be moved through hair …”. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 48 at lines 11-12 recites, “a curved surface 230 at the movable cutter blade 24 and a curvature of a corresponding curved surface 232 of the metal component”. The reference characters “230” and “232” should be reversed to correspond to, e.g., Fig. 35. 
Page 49 at line 4 recites, “contact force 152, 54”. The reference character “54” should be replaced with -- 154 --.
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 5 recites, “a stationary blade comprising a first wall portion arranged”. This recitation should read – a stationary blade comprising a first wall portion, the first wall portion arranged –.
Claim 1 at lines 7-8 recites, “which comprises a perforated section”. This recitation should read – the foil shaving region comprising a perforated section –.
Claim 1 at line 8 recites, “a plurality of perforation; a second wall portion”. This recitation should read – a plurality of perforation; the stationary blade further comprising a second wall portion –.
Claim 1 at lines 8-9 recites, “a second wall portion comprising two inclined portions extending along a length”. This recitation should read – a second wall portion comprising two inclined portions, the two inclined portions extending along a length –.
Claim 1 at line 10 recites, “the first wall portion; and a pair of toothed leading edges”. This recitation should read – the first wall portion; and the stationary blade further comprising a pair of toothed leading edges –.
Claim 1 at line 11 recites, “each toothed leading edge”. This recitation should read – each of the toothed leading edges –.
Claim 1 at line 19 recites, “therebetween”. This recitation should read – between the first wall portion and the second wall portion –.
Claim 5 at line 12 recites, “the cutter blade”. This recitation should read – the movable cutter blade –.
Claim 12 at lines 6-7 recites, “which comprises a perforated section”. This recitation should read – the foil shaving region comprising a perforated section –.
Claim 12 at lines 9-10 recites, “each toothed leading edge”. This recitation should read – each of the toothed leading edges –.
Claim 12 at line 24 recites, “the first wall portion and a middle portion of the movable cutter”. This recitation should read -- the first wall portion, and wherein a middle portion of the movable cutter – to better communicate that “between” at line 23 refers only to between the pair of leading edges of the first wall portion.
Claim 12 at line 25 recites, “the cutter blade”. This recitation should read – the movable cutter blade –.
Claim 13 at lines 13-14 recites, “which comprises a perforated section”. This recitation should read – the foil shaving region comprising a perforated section –.
Claim 13 at line 16 recites, “therebetween”. This recitation should read – between the first wall portion and the second wall portion –.
Claim 13 at lines 16-17 recites, “a second wall portion comprising two inclined portions extending along a length”. This recitation should read – a second wall portion comprising two inclined portions, the two inclined portions extending along a length –.
Claim 13 at lines 19-20 recites, “each toothed leading edge”. This recitation should read – each of the toothed leading edges –.
Claim 13 at lines 22-23 recites, “a plurality of tooth stem portions providing with respective cutting edges configured to cooperate”. This recitation should read – a plurality of tooth stem portions providing with respective cutting edges, the respective cutting edges configured to cooperate –.
Claim 18 recites, “connected” the second line. This recitation should read – connectable – or otherwise indicate the ability to be connected, noting that the claim is directed only to the stationary blade so there is no actual connection to the movable cutter because there is no required movable cutter.
Claim 20 recites that the guide slot “receives the movable cutter blade in a defined mating manner”. This recitation should replace “receives” with a word or phrase indicating the ability to receive, such as reciting that the guide slot is “configured to receive” or “arranged to receive”, since the guide slot need not actually receive any movable cutter blade (e.g., in an empty state, noting that the claim is directed only to the stationary blade such that no movable cutter blade is required). 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one mounting element” as recited in claim 8 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “mounting” and “the second wall portion being connected to the moveable cutter blade by the at least one mounting element”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – no structure of the ‘element’ is explicitly described in the claim);
“at least one mounting element” as recited in claim 12 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “mounting” and “the second wall portion being connected to the moveable cutter blade by the at least one mounting element”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – no structure of the ‘element’ is explicitly described in the claim); and
“at least one mounting element” as recited in claim 18 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “mounting” and “the second wall portion being connected to the moveable cutter blade by the at least one mounting element”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – no structure of the ‘element’ is explicitly described in the claim).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 22-24 recites, “the pair of toothed leading edges of the movable cutter blade cooperates with the pair of toothed leading edges of the stationary blade to provide a peripheral cutting region and cut the hair caught therebetween in a cutting action”. This recitation is indefinite because the structure referred to by “therebetween” is unclear. In one potential interpretation, “therebetween” is interpreted as ‘between the pair of toothed leading edges of the movable cutter blade and the pair of toothed leading edges of the stationary blade’. However, this interpretation is problematic because the claim requires providing “a peripheral cutting region”, while interpreting “therebetween” as referring to ‘between the pair of toothed leading edges of the movable cutter blade and the pair of toothed leading edges of the stationary blade’ would provide two peripheral cutting regions. Thus, the fact that the recitation refers to a singular peripheral cutting region suggests that “therebetween” may not be intended to refer to between the pairs of the toothed leading edges. Indeed, the present specification at page 47, lines 16-21 suggests that the pairs of toothed leading edges provide a pair of peripheral cutting regions – if “therebetween” is interpreted as referring to between the pairs of toothed leading edges, then the claim would be expected to introduce a pair of peripheral cutting regions. In another potential interpretation, “therebetween” is interpreted as referring to ‘between the movable cutter blade and the stationary blade’. In still another interpretation, “therebetween” is interpreted as referring to ‘between one of the pair of toothed leading edges of the movable cutter blade and one of the pair of toothed leading edges of the stationary blade’. Since it is unclear what structures are referred to by “therebetween” at line 24, the recitation is indefinite. The examiner suggests replacing “therebetween” with a recitation in the form of – between [the first structure] and [the second structure] –.
Claim 1 at lines 25-27 recites, “the plurality of perforations of the movable cutter blade cooperate with the plurality of perforations of the stationary blade to cut the hair caught therebetween in the cutting action”. This recitation is indefinite because it is unclear whether “therebetween” is requiring cutting the hair between the pluralities of perforations, or whether “therebetween” is requiring cutting the hair between the movable cutter blade and the stationary blade. Either interpretation is consistent with the present disclosure, since the perorations are formed by the respective blades.
Claim 1 at line 28 recites, “at least slightly biased”.  The term “slightly” in this recitation is a relative term which renders the claim indefinite. The term “slightly” does not appear to be defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely uses the phrase “slightly” without clearly describing any standard for ascertaining the requisite degree. Further, it is unclear whether the feature of the peripheral cutting region and the foil shaving region jointly contributing to the cutting action during operation is the standard for defining “slightly”. One of ordinary skill in the art would not view this feature as the standard for “slightly” because the peripheral cutting region and the foil shaving region jointly contributing to the cutting action is at least theoretically achievable without any biasing of the movable cutter blade and the first wall portion against one another (e.g., if the movable cutter blade is inserted into a slot in the stationary blade without any biasing, the joint contribution to cutting action can still occur). As a result, if the ‘jointly contributing’ function were considered as the standard for ascertaining the degree encompassed by “slightly”, then no biasing would necessarily be required. Moreover, “at least slightly biased” should be interpreted as a narrower limitation than “biased” – otherwise, no weight is given to “at least slightly”. Thus, “at least slightly” must exclude some degree of biasing. There is no way to determine what degree of biasing is excluding by “at least slightly”, however, such that the recitation is indefinite. The examiner suggests deleting the recitation “at least slightly”.
Claim 5 at lines 9-10 recites, “the pair of toothed leading edges of the first wall portion”. This recitation is indefinite because it is unclear whether the recitation intends to further limit the previously introduced “pair of toothed lead edge” of the stationary blade. That is, claim 1 at lines 6-13 requires that the stationary blade comprises “a first wall portion” and “a pair of toothed leading edges”, such that lines 6-13 of claim 1 introduces a pair of toothed leading edges of the stationary blade, but not of the first wall portion. It is unclear whether claim 5 intends to further limit the pair of toothed leading edges by requiring that these are edges of the first wall portion, or whether claim 5 include a typographical error and intends to instead recite “the pair of toothed leading edges of the stationary blade”.
Claim 8 recites, “the second wall portion being connected to the moveable cutter blade by the at least one mounting element”. This recitation is indefinite in view of the present disclosure because it is unclear how to interpret this recitation in a manner that is consistent with the present disclosure. As described in the present disclosure, the movable cutter blade is driven to reciprocate by the longitudinal transmitting member “70”, where the transmitting member “70” includes the at least one mounting element “76” (see Fig. 3 of the present drawings). The at least one mounting element “76” is not disclosed as being directly connected to the second wall portion, or even in contact with the second wall portion. Instead, to the extent that the at least one mounting element “76” is connected to the second wall portion, that connection is via the moveable cutter blade (rather than vice versa as required by the claim). Indeed, page 28 beginning at line 8 of the present specification states, “With further reference to the exploded view shown in Fig. 3, the transmitting member 70 will be further detailed and described. The transmitting member 70 may comprise a reciprocating element 72 which may be configured to be engaged by the eccentric portion 66 of the driveshaft 60, refer also to Fig. 2. Consequently, the reciprocating element 72 may be reciprocatingly driven by the driveshaft 60. The transmitting member 70 may further comprise a connector bridge 74 which may be configured to contact the movable cutter blade 24, particularly a main portion 78 thereof. By way of example, the connector bridge 74 may be bonded to the movable cutter blade 24. Bonding may involve soldering, welding and similar processes. However, at least in some embodiments, the connector bridge 74 or a similar connecting element of the transmitting member 70 may be rather attached to the movable cutter blade 24. As used herein, attaching may involve plugging in, pushing in, pressing in or similar mounting operations. The transmitting member 70 may further comprise a mounting element 76 which may be arranged at the connector bridge 74. At the mounting element 76, the reciprocating element 72 may be attached to the connector bridge 74. By way of example, the connector bridge 74 and the mounting element 76 may be arranged as a metal part. By way of example, the reciprocating element 72 may be arranged as a plastic part. For instance, the mounting element 76 may involve snap-on elements for fixing the reciprocating element 72 at the connector bridge 74. However, in the alternative, the mounting element 76 may be regarded as an anchoring element for the reciprocating element 72 when the latter one is firmly bonded to the connector bridge 74.” So, in view of Fig. 3 and this passage, the at least one mounting element “76” does not directly join to, or even appear to be in contact with, the second wall portion. Instead, if anything, the at least one mounting element is connected to the second wall portion via the movable cutter blade. As a result, in view of the present disclosure, it is unclear what is required by the recitation of claim 8 quoted above. The present disclosure appears to permit no direct connection between the moveable cutter blade or the at least one mounting element with the second wall portion, even though the plain language of the recitation appears to require such a connection. Claim 8 must be broadly interpreted to read on the disclosed invention to an extent that the recited ‘connection’ is almost meaningless (i.e., every part of the blade set would have to be considered as ‘connected’ to every other part), such that interpreting claim 8 to read on the present disclosure requires interpreted the claim in contradiction to the plain and ordinary meaning of ‘connected’.
Claim 9 recites, “the first wall portion, including the foil shaving region, is thinner than the second wall portion”. This recitation is indefinite because it is unclear how to interpret “including the foil shaving region”. In a first interpretation, the first wall portion is being described as including the foil shaving region, and the first wall portion is required to be thinner than the second wall portion. In this interpretation, the foil shaving region need not necessarily be thinner than the second wall portion, so long as the first wall portion includes the foil shaving region and so long as some portion of the first wall portion is thinner than the second wall portion. In a second interpretation, the foil shaving region is itself required to be thinner than the second wall portion, such that “including the foil shaving region” is interpreted as describing a portion of the first wall portion that must be thinner than the second wall portion. It is unclear which of these two interpretations is intended, and both interpretations are consistent with the present disclosure. 
Claim 12 at lines 19-20 recites, “the second wall portion being connected to the moveable cutter blade by the at least one mounting element”. This recitation is indefinite when interpreted in view of the present specification for the same reasons as discussed above in regards to claim 8.
Claim 12 at lines 23-24 recites, “the pair of toothed leading edges of the first wall portion”. This recitation is indefinite because it is unclear whether the recitation intends to further limit the previously introduced “pair of toothed lead edge” of the stationary blade. That is, claim 12 at lines 4-12 requires that the stationary blade comprises “a first wall portion” and “a pair of toothed leading edges”, such that lines 4-12 introduces a pair of toothed leading edges of the stationary blade, but not of the first wall portion. It is unclear whether lines 23-24 intends to further limit the pair of toothed leading edges by requiring that these are edges of the first wall portion, or whether lines 23-24 include a typographical error and intends to instead recite “the pair of toothed leading edges of the stationary blade”.
Claim 12 at lines 30-32 recites, “the pair of toothed leading edges of the movable cutter blade cooperates with the pair of toothed leading edges of the stationary blade to provide a peripheral cutting region and cut the hair caught therebetween in a cutting action”. This recitation is indefinite because the structure referred to by “therebetween” is unclear. In one potential interpretation, “therebetween” is interpreted as ‘between the pair of toothed leading edges of the movable cutter blade and the pair of toothed leading edges of the stationary blade’. However, this interpretation is problematic because the claim requires providing “a peripheral cutting region”, while interpreting “therebetween” as referring to ‘between the pair of toothed leading edges of the movable cutter blade and the pair of toothed leading edges of the stationary blade’ would provide two peripheral cutting regions. Thus, the fact that the recitation refers to a singular peripheral cutting region suggests that “therebetween” may not be intended to refer to between the pairs of the toothed leading edges. Indeed, the present specification at page 47, lines 16-21 suggests that the pairs of toothed leading edges provide a pair of peripheral cutting regions – if “therebetween” is interpreted as referring to between the pairs of toothed leading edges, then the claim would be expected to introduce a pair of peripheral cutting regions. In another potential interpretation, “therebetween” is interpreted as referring to ‘between the movable cutter blade and the stationary blade’. In still another interpretation, “therebetween” is interpreted as referring to ‘between one of the pair of toothed leading edges of the movable cutter blade and one of the pair of toothed leading edges of the stationary blade’. Since it is unclear what structures are referred to by “therebetween” at line 32, the recitation is indefinite. The examiner suggests replacing “therebetween” with a recitation in the form of – between [the first structure] and [the second structure] –.
Claim 12 at lines 1-3 (relative to page 54 of the claims) recites, “the plurality of perforations of the movable cutter blade cooperate with the plurality of perforations of the stationary blade to cut the hair caught therebetween in the cutting action”. This recitation is indefinite because it is unclear whether “therebetween” is requiring cutting the hair between the pluralities of perforations, or whether “therebetween” is requiring cutting the hair between the movable cutter blade and the stationary blade. Either interpretation is consistent with the present disclosure, since the perorations are formed by the respective blades.
Claim 12 at line 4 (relative to page 54 of the claims) recites, “at least slightly biased”.  The term “slightly” in this recitation is a relative term which renders the claim indefinite. The term “slightly” does not appear to be defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely uses the phrase “slightly” without clearly describing any standard for ascertaining the requisite degree. Further, it is unclear whether the feature of the peripheral cutting region and the foil shaving region jointly contributing to the cutting action during operation is the standard for defining “slightly”. One of ordinary skill in the art would not view this feature as the standard for “slightly” because the peripheral cutting region and the foil shaving region jointly contributing to the cutting action is at least theoretically achievable without any biasing of the movable cutter blade and the first wall portion against one another (e.g., if the movable cutter blade is inserted into a slot in the stationary blade without any biasing, the joint contribution to cutting action can still occur). As a result, if the ‘jointly contributing’ function were considered as the standard for ascertaining the degree encompassed by “slightly”, then no biasing would necessarily be required. Moreover, “at least slightly biased” should be interpreted as a narrower limitation than “biased” – otherwise, no weight is given to “at least slightly”. Thus, “at least slightly” must exclude some degree of biasing. There is no way to determine what degree of biasing is excluding by “at least slightly”, however, such that the recitation is indefinite. The examiner suggests deleting the recitation “at least slightly”.
Claim 13 at line 21 recites, “the plurality of teeth of the pair of toothed leading edges”. This recitation is indefinite because the claim previously introduces more than one plurality of teeth of the pair of toothed leading edges (see lines 19-220, which states that “each [of the pair of] toothed leading edge comprising a plurality of tooth”), so it is unclear which particular plurality of teeth are being referred to at line 21. Is line 21 describing both of the pluralities of teeth? Or, does line 21 merely describing one of the pluralities of teeth? 
Claim 13 at lines 21-24 recites, “the plurality of teeth of the pair of toothed leading edges comprising a plurality of tooth stem portions provided with respective cutting edges configured to cooperate with respective cutting edges of teeth of the movable cutter blade to cut the hair trapped therebetween when in operation”. This recitation is indefinite because the structures referred to by “therebetween” is unclear. Does “therebetween” refer to between the teeth of the leading edges and the teeth of the movable cutter blade? Does “therebetween” refer to between the cutting edges of the teeth of the leading edges and the cutting edges the teeth of the movable cutter blade? Does “therebetween” refer to between the tooth stem portions and the movable cutter blade? The examiner suggests replacing “therebetween” with a recitation in the form of – between the [first structure] and the [second structure] –.
Claim 18 at lines 19-20 recites, “the second wall portion being connected to the moveable cutter blade by the at least one mounting element”. This recitation is indefinite when interpreted in view of the present specification for the same reasons as discussed above in regards to claim 8.
Claim 21 recites, “the first wall portion, including the foil shaving region, is thinner than the second wall portion”. This recitation is indefinite because it is unclear how to interpret “including the foil shaving region”. In a first interpretation, the first wall portion is being described as including the foil shaving region, and the first wall portion is required to be thinner than the second wall portion. In this interpretation, the foil shaving region need not necessarily be thinner than the second wall portion, so long as the first wall portion includes the foil shaving region and so long as some portion of the first wall portion is thinner than the second wall portion. In a second interpretation, the foil shaving region is itself required to be thinner than the second wall portion, such that “including the foil shaving region” is interpreted as describing a portion of the first wall portion that must be thinner than the second wall portion. It is unclear which of these two interpretations is intended, and both interpretations are consistent with the present disclosure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,871,080 to Heyek.
Regarding claim 1, Heyek discloses a blade set 3 and 11 (see Fig. 3, e.g.) arranged to be moved through hair in a moving direction to cut the hair (the moving direction including a left or right direction parallel to the plane of the page relative to Fig. 1), the blade set 3 and 11 comprising: 
a stationary blade 3 (see Fig. 1 and col. 2, lines 22-27, where the blade 3 is stationary due to engagement of holes in the blade 3 with the noses 2 of the frame 1) comprising a first wall portion arranged to serve as a skin facing wall when in operation (see Fig. 1, where the first wall portion is the curved portion of the blade 3 between the two apexes 5), the first wall portion comprising a foil shaving region (defining perforations 6; see Figs. 1 and 3), which comprises a perforated section having a plurality of perforations 6 (see Figs. 1 and 3); a second wall portion (including both inclined portions 4) comprising two inclined portions 4 extending along a length of the second wall portion (see Fig. 3, where the length is alone directions of widths B and b) and away from the first wall portion (see Fig. 1); and a pair of toothed leading edges 5 longitudinally offset from each other (see Fig. 1, where ‘longitudinal’ is a left-right direction along the plane of the page), each toothed leading edge 5 comprising a plurality of teeth 8 and being provided by the first wall portion and/or the second wall portion (see Fig. 3), wherein the foil shaving region is arranged between the pair of toothed leading edges 5 (see Fig. 1); and 
a movable cutter blade 11 (frame 10 moves blade 11; see col. 2, lines 34-46) comprising a pair of toothed leading edges (edges having teeth 15; see Fig. 1 and 3 and col. 2, lines 50-51) longitudinally offset from each other (see Fig. 1), the movable cutter blade 11 further comprising a perforated section having a plurality of perforations 14 arranged between the pair of toothed leading edges of the movable cutter blade 11 (see Figs. 1 and 3; see also col. 2, lines 46-49), 
wherein the second wall portion is at least partially offset from the first wall portion to accommodate the movable cutter blade 11 therebetween (see Fig. 1, where the second wall portion is partially offset from the first wall portion in a vertical direction, and where the cutter blade 11 is accommodated between the first and second wall portions in a generally vertical direction – e.g., an imaginary vertical line extending through a bottom edge of one side of the second wall portion passes through the movable cutter blade 11 before passing through the first wall portion, such that the movable cutter blade 11 is between the first and second wall portions), 
wherein upon relative motion between the movable cutter blade 11 and the stationary blade 3: 
the pair of toothed leading edges of the movable cutter blade 11 cooperates with the pair of toothed leading edges 5 of the stationary blade 3 to provide a peripheral cutting region and cut the hair caught therebetween in a cutting action (see Fig. 1, where a first peripheral cutting region is at a left edge 5 and a second peripheral cutting region is at a right edge 5; see also col. 2, lines 50-54), 
the plurality of perforations 14 of the movable cutter blade 3 cooperate with the plurality of perforations 6 of the stationary blade 3 to cut the hair caught therebetween in the cutting action (see Figs. 1 and 3; see also col. 2, lines 46-49), and 
the movable cutter blade 11 and the first wall portion are at least slightly biased against one another to provide an areal surface contact between the movable cutter blade 11 and the first wall portion (see Fig. 1 and col. 2, lines 38-40), such that the peripheral cutting region and the foil shaving region jointly contribute to the cutting action during operation (see Fig. 1 and col. 2, lines 46-54).

Regarding claim 2, Heyek discloses that the plurality of perforations 6 of the foil shaving region are circularly-shaped perforations (see Fig. 3).
Regarding claim 3, Heyek discloses that the plurality of perforations 6 of the foil shaving region have a staggered pattern (see Fig. 3 – each row of perforations 6 extending in a direction parallel to apex 5 is offset in the direction of apex 5 compared to an adjacent row, producing the staggered pattern).
Regarding claim 4, Heyek discloses that the plurality of perforations 14 of the movable cutter blade 11 are slot-shaped perforations (see col. 2, lines 46-47).
Regarding claim 5, Heyek discloses that: at least a portion of the first wall portion has a curvature between the pair of toothed leading edges 5 of the first wall portion (see Fig. 1), and a middle portion of the movable cutter blade 11 has a curvature between the pair of toothed leading edges of the cutter blade 11 (see Fig. 1).
Regarding claim 6, Heyek discloses that, in an unbiased state (the unbiased state being when the movable cutter blade 11 is not biased by the spring described at col. 2, lines 38-40; the movable cutter blade 11 retains its shape shown in Fig. 1 in the unbiased state due to being fixed to the frame 10 per col. 2, lines 41-47), a radius of the curvature of the first wall portion is different from a radius of the curvature of the movable cutter blade 11 (each cutter blade 3 and 11 has at least two radii, including an inner radius and an outer radius of each blade; considering the inner radius of the stationary blade 3 approximately matching the outer radius of the movable cutter blade 3 as shown in Fig. 1, the outer radius of the stationary blade 3 is greater than the inner radius of the movable cutter blade 3).
Regarding claim 7, Heyek discloses that wherein, in the unbiased state (the unbiased state being when the movable cutter blade 3 is not biased by the spring of col. 2, lines 38-40, but with the movable cutter blade 11 remaining attached to the frame 10), the radius of curvature of the movable cutter blade 3 is smaller than the radius of curvature of the first wall portion (each cutter blade 3 and 11 has at least two radii, including an inner radius and an outer radius of each blade; considering the inner radius of the stationary blade 3 approximately matching the outer radius of the movable cutter blade 3 as shown in Fig. 1, the outer radius of the stationary blade 3 is greater than the inner radius of the movable cutter blade 3).
Regarding claim 8, Heyek discloses a longitudinal transmitting member 10 attached to the movable cutter blade 11 (see Fig. 1 and col. 2, lines 41-47), the longitudinal transmitting member comprising a connector bridge (a central portion of the member 10 relative to Fig. 1) and at least one mounting element (the member 10 includes two mounting elements, including a first mounting element at an upper left end of the member relative to Fig. 1 and a second mounting element at an upper right end of the member 10 relative to Fig. 1; see col. 2, lines 41-47), the second wall portion being connected to the moveable cutter blade 11 by the at least one mounting element (as best as this recitation is understood, an indirect connection is encompassed by the recitation, noting that such an interpretation appears required by the present disclosure – as a result, the second wall portion is connected to the movable cutter blade 11 by the at least one mounting element because the at least one mounting element holds the movable cutter blade 11 within the stationary blade 3, such that there is an indirection connection between the second wall portion and movable cutter blade 11).
Regarding claim 9, Heyek discloses that the first wall portion, including the foil shaving region, is thinner than the second wall portion (see thickness d in Fig. 3 being a thickness of the second wall portion; see also col. 3, lines 27-29 describing the thickness d as being “at least substantially as large as in the perforated cutter zone”, such that the second wall portion having the thickness d being ‘at least’ as large as the foil shaving region of the first wall portion discloses the first wall portion and the foil shaving region being thinner than the second wall portion).
Regarding claim 10, Heyek discloses a guide slot defined between the first wall portion and the second wall portion (the guide slot including an area occupied by the movable cutter blade 11 in Fig. 1 – i.e., the guide slot extending into the page relative to Fig. 1 and being above bottom ends of the second wall portion and further limited by the first wall portion), wherein the guide slot is arranged to receive the movable cutter blade 11 (Fig. 1 shows the guide slot receiving the movable cutter blade 11).
Regarding claim 11, Heyek discloses that the guide slot receives the movable cutter blade 11 in a defined mating manner (the defined mating manner being with the movable cutter blade 11 pressed against an inside of the stationary blade 3; see Fig. 1 and col. 2, lines 38-40).
Regarding claim 12, Heyek discloses a blade set 3 and 11 (see Fig. 3, e.g.) arranged to be moved through hair in a moving direction to cut the hair (the moving direction including a left or right direction parallel to the plane of the page relative to Fig. 1), the blade set 3 and 11 comprising: 
a stationary blade 3 comprising (the blade 3 being stationary due to being attached to frame 1; see col. 2, lines 22-27): 
a first wall portion (a portion between the two apexes 5 in Fig. 1) arranged to serve as a skin facing wall when in operation (due to facing upward relative to Fig. 1), the first wall portion comprising a foil shaving region (a region including perforations 6; see Figs. 1 and 3), which comprises a perforated section having a plurality of perforations 6 arranged in a staggered pattern (see Figs. 1 and 3; in Fig. 3, the staggered pattern is evident from the rows of perforations 6 extending  parallel to apexes 5 being offset from one another), 
a second wall portion (including inclined portions 4) at least partially offset from the first wall portion (see Fig. 1 – the two portions are at least partially offset in a vertical direction along the plane of the page), and 
a pair of toothed leading edges 5 longitudinally offset from each other (see Fig. 5, where the edges are longitudinally offset in a left-right direction alone the plane of the page; teeth 8 of the edges are shown in Fig. 3), each toothed leading edge comprising a plurality of teeth 8 (see Figs. 1 and 3; see also col. 2, lines 29-33) and being provided by the first wall portion and/or the second wall portion (see Fig. 3), wherein the foil shaving region is arranged between the pair of toothed leading edges 5 (see Figs. 1 and 3, where the foil shaving region is between the edges 5 in the left-right direction along the plane of the page relative to Fig. 1); 
a movable cutter blade 3 (the blade 3 being movable per col. 2, lines 34-40) comprising a pair of toothed leading edges (having teeth 15; see Figs. 1 and 3 and col. 2, lines 50-51) longitudinally offset from each other (in the left-right direction along the plane of the page relative to Fig. 1), the movable cutter blade 3 further comprising a perforated section (having perforations 14) having a plurality of slot-shaped perforations 14 (see col. 2, lines 46-49) arranged between the pair of toothed leading edges of the movable cutter blade 3 (see Figs. 1 and 3); 
a longitudinal transmitting member 10 attached to the movable cutter blade 11 (see Fig. 1 and col. 2, lines 41-47), the longitudinal transmitting member comprising a connector bridge (a central portion of the member 10 relative to Fig. 1) and at least one mounting element (the member 10 includes two mounting elements, including a first mounting element at an upper left end of the member relative to Fig. 1 and a second mounting element at an upper right end of the member 10 relative to Fig. 1; see col. 2, lines 41-47), the second wall portion being connected to the moveable cutter blade 11 by the at least one mounting element (as best as this recitation is understood, an indirect connection is encompassed by the recitation, noting that such an interpretation appears required by the present disclosure – as a result, the second wall portion is connected to the movable cutter blade 11 by the at least one mounting element because the at least one mounting element holds the movable cutter blade 11 within the stationary blade 3, such that there is an indirection connection between the second wall portion and movable cutter blade 11); and
a guide slot defined between the first wall portion and the second wall portion (the guide slot including an area occupied by the movable cutter blade 11 in Fig. 1 – i.e., the guide slot extending into the page relative to Fig. 1 and being above bottom ends of the second wall portion and further limited by the first wall portion), wherein the guide slot is arranged to receive the movable cutter blade 11 (Fig. 1 shows the guide slot receiving the movable cutter blade 11),
wherein at least a portion of the first wall portion has a curvature between the pair of toothed leading edges 5 of the first wall portion (see Fig. 1) and a middle portion of the movable cutter blade 11 has a curvature between the pair of toothed leading edges of the cutter blade 11 (see Fig. 1), such that, in an unbiased state(the unbiased state being when the movable cutter blade 3 is not biased by the spring of col. 2, lines 38-40, but with the movable cutter blade 11 remaining attached to the frame 10), a radius of the curvature of the movable cutter blade 11 is different from a radius of the curvature of the first wall portion (each cutter blade 3 and 11 has at least two radii, including an inner radius and an outer radius of each blade; considering the inner radius of the stationary blade 3 approximately matching the outer radius of the movable cutter blade 3 as shown in Fig. 1, the outer radius of the stationary blade 3 is greater than the inner radius of the movable cutter blade 3), 
wherein upon relative motion between the movable cutter blade 11 and the stationary blade 3: 
the pair of toothed leading edges of the movable cutter blade 11 cooperates with the pair of toothed leading edges 5 of the stationary blade 3 to provide a peripheral cutting region and cut the hair caught therebetween in a cutting action (see Fig. 1, where a first peripheral cutting region is at a left edge 5 and a second peripheral cutting region is at a right edge 5; see also col. 2, lines 50-54), 
the plurality of perforations 14 of the movable cutter blade 3 cooperate with the plurality of perforations 6 of the stationary blade 3 to cut the hair caught therebetween in the cutting action (see Figs. 1 and 3; see also col. 2, lines 46-49), and 
the movable cutter blade 11 and the first wall portion are at least slightly biased against one another to provide an areal surface contact between the movable cutter blade 11 and the first wall portion (see Fig. 1 and col. 2, lines 38-40), such that the peripheral cutting region and the foil shaving region jointly contribute to the cutting action during operation (see Fig. 1 and col. 2, lines 46-54).
Regarding claim 13, Heyek discloses a stationary blade 3 for a blade set of a hair cutting appliance (when blade 3 is used in conjunction with movable blade 11; see Fig. 1), the stationary blade 3 being arranged to be moved through hair in a moving direction to cut the hair (see Fig. 1, where the moving direction is a left-right direction along the plane of the page), the stationary blade 3 comprising: 
a first wall portion (the wall portion of blade 3 between apexes 5 in Fig. 1) arranged to serve as a skin facing wall when in operation (due to facing upward relative to Fig. 1, and thus being exposed), the first wall portion comprising a foil shaving region (a central region including perforations 6; see Figs. 1 and 3), which comprises a perforated section having a plurality of perforations 6 (see Figs. 1 and 3); 
a second wall portion (including inclined portions 4) at least partially offset from the first wall portion to accommodate a movable cutter blade therebetween (see Fig. 1, where the second wall portion is partially offset from the first wall portion in a vertical direction, and where the cutter blade 11 is accommodated between the first and second wall portions in a generally vertical direction – e.g., an imaginary vertical line extending through a bottom edge of one side of the second wall portion passes through the movable cutter blade 11 before passing through the first wall portion, such that the movable cutter blade 11 is between the first and second wall portions), the second wall portion comprising two inclined portions 4 extending along a length of the second wall portion and away from the first wall portion (see Figs. 1 and 3, where the length of the second wall portion is in a direction parallel to directions B and b in Fig. 3); and 
a pair of toothed leading edges 5 longitudinally offset from each other (see Fig. 1, where the longitudinal offset direction is a left-right direction along the plane of the page), each toothed leading edge 5 comprising a plurality of teeth 8 (see Figs. 1 and 3) and being provided by the first wall portion and/or the second wall portion (see Fig. 1), the plurality of teeth 8 of the pair of toothed leading edges 5 comprising a plurality of tooth stem portions provided with respective cutting edges configured to cooperate with respective cutting edges of teeth of the movable cutter blade to cut the hair trapped therebetween when in operation (see annotated Fig. 3 below and col. 2, lines 40-54), wherein the foil shaving region of the first wall portion is arranged between the pair of toothed leading edges 5 (see Figs. 1 and 3).

    PNG
    media_image1.png
    656
    1010
    media_image1.png
    Greyscale

Regarding claim 14, Heyek discloses that the plurality of perforations 6 comprise cutting edges arranged to cooperate with corresponding cutting edges of perforations provided at the movable cutter blade (see Fig. 3, where the cutting edges are around the perimeters of the respective perforations 6; see also col. 2, lines 46-49).
Regarding claim 15, Heyek discloses that the plurality of perforations 6 of the foil shaving region are circularly-shaped perforations 6 (see Fig. 3).
Regarding claim 16, Heyek discloses that the plurality of perforations 6 of the foil shaving region have a staggered pattern (see Fig. 3; each row of perforations 6 extending parallel to apex 5 is offset in the direction in which the rows extend from an adjacent row of perforations 6).
Regarding claim 17, Heyek discloses that at least a portion of the first wall portion has a curvature between the pair of toothed leading edges 5 (see Fig. 1).
Regarding claim 18, Heyek discloses that the second wall portion comprises at least one mounting element (the mounting element being a portion of the second wall portion below the slots 7 that defines a hole that engages a nose 2; see Fig. 1 and col. 2, lines 24-27), the second wall portion being connected to the moveable cutter blade by the at least one mounting element (the second wall portion is indirectly connectable to the movable cutter blade 3 by being attached to the same cutting apparatus; an indirection connection must be encompassed by the claim consistent with the present disclosure).
Regarding claim 19, Heyek discloses a guide slot defined between the first wall portion and the second wall portion (the guide slot including an area occupied by the movable cutter blade 11 in Fig. 1 – i.e., the guide slot extending into the page relative to Fig. 1 and being above bottom ends of the second wall portion and further limited by the first wall portion), wherein the guide slot is arranged to receive the movable cutter blade 11 (Fig. 1 shows the guide slot receiving the movable cutter blade 11).
Regarding claim 20, Heyek discloses that the guide slot receives the movable cutter blade 11 in a defined mating manner (the defined mating manner being with the movable cutter blade 11 pressed against an inside of the stationary blade 3; see Fig. 1 and col. 2, lines 38-40).
Regarding claim 21, Heyek discloses that the first wall portion, including the foil shaving region, is thinner than the second wall portion (see thickness d in Fig. 3 being a thickness of the second wall portion; see also col. 3, lines 27-29 describing the thickness d as being “at least substantially as large as in the perforated cutter zone”, such that the second wall portion having the thickness d being ‘at least’ as large as the foil shaving region of the first wall portion discloses the first wall portion and the foil shaving region being thinner than the second wall portion).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant stationary blade and/or blade set, where the stationary blade has at least one toothed edge and also a perforated section:
US Pat. No. 3,271,854 to Starre
US Pat. No. 2,292,438 to Going
US Pat. No. 2,263,155 to Wright
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724